DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 10/14/2020, in which, claims 1-13, are pending. Claim 1 is independent. Claims 2-13, are dependent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, is/are rejected under 35 U.S.C. 103 as being un-patentable over Sugiyama et al. ([USPAP 6,126,343]), in view of Smith et al. (USPAP 2011/0207568).


Referring to claim 1, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46); 
a pulley (19 and 20 of fig 5), supported by said housing, said pulley to rotate a belt and said pulley rotatable about an axis of rotation, ([a conveying belt placed on pulleys rotatably supported in the spaced relationship in the housing] see also a pulley 330 which serves to transmit power to a pulley 330 via an endless belt 329 of fig 16); 
a motor (33 and 34 of fig 10) to drive the pulley (19  and 20 of fig 5); and 
a biasing element (spring 12 of fig 6) coupled to said housing and to apply a tension to said belt via said housing and said pulley; ([head thrusting spring 12 is attached to a retaining plate 11 for the head holder 8 so that each head 5 is biased in a predetermined direction so as to allow the position to be occupied by the head 5 to be determined] see fig 6] col.7, lines 46-50]);
wherein operation of said motor a motor (33 and 34 of fig 10) to effect rotation of said pulley (19 and 20 of fig 5), about said axis of rotation: in a first direction effects pivoting of said housing in a direction about said pivot point, which pivoting movement, in combination with said biasing element, (spring 12 of fig 6) effects translational movement of said axis of rotation of said pulley in first translational direction to a first axis position to alter said tension in said belt; ([a conveying belt placed on pulleys rotatably supported in the spaced relationship in the housing] see also a pulley 330 which serves to transmit power to a pulley 330 via an endless belt 329 of fig 16)]); and

Although Sugiyama teaches some aspect of the limitation as discussed above. However. Sugiyama et al., don’t explicitly teach in a first direction effects pivoting of said housing in a direction about said pivot point, which pivoting movement, in combination with said biasing element, and in a second direction effects pivoting of said housing in an opposite direction about said pivot point, which pivoting movement, in combination with said biasing element.
Smith teaches in a first direction effects pivoting of said housing in a direction about said pivot point, which pivoting movement, in combination with said biasing element, and in a second direction effects pivoting of said housing in an opposite direction about said pivot point, which pivoting movement, in combination with said biasing element, ([rotating the house in a first direction increases the bias in the spring biasing the housing in a second direction that is reverse the first direction. The bias of the spring can be reversed by flipping over the spring in the housing, see 0044-0045]).
Sugiyama et al., could be modified with the teachings of Smith et al. Those skilled in the art will readily observe that numerous modifications and alterations of the device and method may be made while retaining the teachings of the disclosure. 

 	As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 2, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46) wherein said housing comprises a first part, to which said pulley is rotatably mounted and to which a first end of said biasing element is coupled, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46).

Referring to claim 3, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), wherein said housing comprises a second part, to which a second end of said biasing element is coupled, ([head thrusting spring 12 is attached to a retaining plate 11 for the head holder 8 so that each head 5 is biased in a 


Referring to claim 4, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), wherein the second end of the biasing element is coupled to a frame of a device to which the system is mounted, ([spring 12 is attached to a retaining plate 11 for the head holder 8 so that each head 5 is biased in a predetermined direction so as to allow the position to be occupied by the head 5 to be determined] see fig 6] col.7, lines 46-50]).

Referring to claim 5, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]), comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), wherein said first part is pivotably coupled to said pivot point.

Referring to claim 6, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), wherein said biasing element comprises a helical spring 

Referring to claim 7, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), wherein said biasing element comprises a first biasing element and a second biasing element.

Referring to claim 8, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), wherein said system comprises a printing system,  (see fig 1) further comprising: a print medium support surface to support a print medium: (try for supporting media), a carriage for supporting a print-head ([12 of fig 1]); 
a print-head coupled to said carriage, said printhead comprising nozzles to eject a print agent toward said print medium; ([a full line head is used for the label printer, each printing operation is achieved without any displacement of the head in the main scanning direction as seen with a serial printer but only with displacement of a recording paper in the auxiliary scanning direction]), and 

a belt comprising a loop material supported by said idle pulley and said pulley of said tensioning system ([the gear 323 is operatively associated with a pulley 330 which serves to transmit power to a pulley 330 via an endless belt 329] i.e. drive mechanism]),

Referring to claim 9, Sugiyama teaches a belt tensioning system, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), wherein said system comprises a scanning system,(as shown in fig 1) further comprising: a transparent window to support a document to be scanned; a carriage for supporting a scan bar; ([a full line head is used for the label printer, each printing operation is achieved without any displacement of the head in the main scanning direction as seen with a serial printer but only with displacement of a recording paper in the auxiliary scanning direction]]);
a scan bar coupled to said carriage, said scan bar housing optics to scan said document to be scanned; ([a full line head is used for the label printer, each printing operation is achieved without any displacement of the head in the main scanning direction as seen with a serial printer but only with displacement of a recording paper in the auxiliary scanning direction]); and

 a belt comprising a loop material supported by said idle pulley and said pulley of said tensioning system, ([printing medium conveying mechanism (see FIG. 12 to FIG. 14, a conveying belt 205 which is disposed below the space in the roll feeding unit 201]).

Referring to claim 10, Sugiyama teaches a drive mechanism, (conveyer belt as shown in fig 5]) comprising: a housing pivotable about a pivot point, ([fig. 1 is a perspective view of a label printer, showing the structure of the label printer] i.e. housing] col.3, lines 45-46), comprising; an idle pulley spaced from said pulley of said belt tensioning system; and a belt comprising a loop material supported by said idle pulley and said pulley of said tensioning system, (belt placed on pulleys rotatably supported in the spaced relationship in the housing]).

Referring to claim 11, Sugiyama teaches a drive mechanism, (conveyer belt as shown in fig 5]) a drive mechanism, further comprising a carriage driven by said belt, ([moveable between a first position and a second position by rotation of said belt a 

Referring to claim 12, Sugiyama teaches a drive mechanism, (conveyer belt as shown in fig 5]), further comprising a scan bar coupled to said carriage, said scan bar housing optics to scan a document, ([he recovering system unit 3 is supported on a recovering plate 28 to slidably move along a guide shaft 30 extending in the conveying direction]),

Referring to claim 13, Sugiyama teaches a drive mechanism, (conveyer belt as shown in fig 5]), further comprising a printhead coupled to said carriage, said printhead comprising nozzles to eject a print agent toward a print medium, ([FIG. 4 is a plan view of the label printer, showing by way of example the structure of a printing head station]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677